Citation Nr: 0520560	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  02-12 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date prior to February 27, 1992, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to March 
1959.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

This case was the subject of a February 2005 Order of the 
Court of Appeals for Veterans Claims (Court), granting a 
Joint Motion for Remand of the parties dated in February 
2005, and vacating the Board's December 2003 decision in this 
matter.  The below action is directed in view of the Court's 
Order.

The Board has received an Appellant's Brief from Disabled 
American Veterans (DAV) dated in June 2005.  However, from a 
review of the record, it is clear that DAV representation was 
revoked and the private attorney listed on the title page of 
this decision undertook representation in this case in 
February 2004.  The governing rule is that unless a claimant 
specifically indicates otherwise, the receipt of a new power 
of attorney shall constitute a revocation of an existing 
power of attorney, which in this case would revoke the DAV's 
power of attorney.  See 38 C.F.R. § 14.631(g).  Appropriate 
and properly completed VA Forms and an attorney fee agreement 
were completed by the appellant and the private attorney in 
February 2004, thus revoking DAV's power of attorney in this 
case.  


FINDINGS OF FACT

1.  Neither an October 1991 application for service 
connection for nerve problems and stress and post-trauma 
problems, nor a December 1991 written statement from the 
veteran, expresses dissatisfaction or disagreement with a 
December 1990 RO adjudicative determination (of which the 
veteran was informed by letter in January 1991) that denied 
service connection for PTSD or contained any expression that 
could be reasonably construed as a desire for review of the 
December 1990 RO determination.  

2.  The veteran did not submit a notice of disagreement with 
the effective date of the award of service connection for 
PTSD within one year of the November 1992 notice of an 
October 1992 RO rating decision granting service connection 
for PTSD and assigning an effective date of February 27, 
1992.

3.  The veteran did not submit a notice of disagreement 
within one year of the December 1995 notice of a December 
1995 RO rating decision denying an effective date earlier 
than February 27, 1992, for service connection for PTSD.
 
4.  The RO received the veteran's application to reopen his 
claim for an earlier effective date for service connection 
for PTSD in March 2002; the additional evidence received 
since the unappealed December 1995 RO decision denying that 
claim consists of records of the Social Security 
Administration, a January 2002 treatment record and 
previously considered evidence. 


CONCLUSIONS OF LAW

1.  Neither an October 1991 application for service 
connection for PTSD nor a December 1991 written statement 
from the veteran constitutes a notice of disagreement with a 
December 1990 RO adjudicative determination (of which the 
veteran was informed by letter in January 1991) denying 
service connection for PTSD; as a notice of disagreement was 
not received within one year of the December 1990 RO decision 
denying service connection for PTSD, that decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2004); 
Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  

2.  The October 1992 RO determination that established an 
effective date of February 27, 1992, for service connection 
for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002).  

3.  The December 1995 RO rating decision denying an effective 
date prior to February 27, 1992, for service connection for 
PTSD, is final.  38 U.S.C.A. § 7105 (West 2002).  

4.  The application to reopen the claim of entitlement to an 
effective date earlier than February 27, 1992, for the grant 
of service connection for PTSD must be denied as it is 
legally insufficient.  38 C.F.R. §§ 3.105(a), 3.156, 3.400 
(2004); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  These new 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The RO provided sufficient notice 
in the March 2002 rating decision, the May 2002 Statement of 
the Case, an August 2002 document styled as a Statement of 
the Case, and in discussions provided at the July 2002 RO 
hearing.  Any further attempt to adequately inform the 
veteran of the information and evidence needed to 
substantiate his claim would have been futile; as will be 
discussed below, the case must be denied as a matter of law 
based on the undisputed facts in this case.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  Over the years, the RO has obtained many records of 
treatment for psychiatric and other disabilities.  However, 
as discussed in the analysis section of this decision, in the 
context of the present claim, there is no evidence for the RO 
to obtain that would have a reasonable possibility of 
substantiating the claim and in turn no duty to assist in 
obtaining any such evidence.  The VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  VA will refrain from providing 
assistance in obtaining evidence for a claim if the 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any assistance 
VA would provide to the claimant would substantiate the 
claim.  VA will discontinue providing assistance in obtaining 
evidence for a claim if the evidence obtained indicates that 
there is no reasonable possibility that further assistance 
would substantiate the claim.  See 38 C.F.R § 3.159 (d)).  As 
discussed in the analysis portion of this decision, this is 
such a case.  There is no indication in the record and no 
argument raised on appeal concerning any existing outstanding 
evidence that could change the critical and undisputed facts 
in this case.  

This is a case where the law is dispositive of the claim; 
therefore, there is no need to advise the veteran of which 
evidence would be obtained by him and which evidence would be 
retrieved by VA, since there is no additional evidence that 
can be obtained by VA or submitted on behalf of the veteran 
which could affect the outcome of the instant appeal.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  No 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A(a).  
Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (when there is extensive factual 
development in a case, reflected both in the record on appeal 
and the Board's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply). 

As discussed above, in this case, the veteran has identified 
no evidence that would raise a reasonable possibility of 
substantiating his claim, and the record gives rise to a 
finding that there is no reasonable possibility that such 
evidence exists.  Accordingly, the Board finds that any error 
in notice pertaining to time limits within which the veteran 
should submit evidence before a decision is rendered to be 
nonprejudicial error under the specific facts of this case, 
and any error as to timing or content of the notice 
requirements of the VCAA is non-prejudicial error.  See 38 
U.S.C.A. 7261(b) (Court of Appeals for Veterans Claims shall 
take due account of the rule of prejudicial error); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

Factual Background

In June 1990, the RO received from the veteran a claim for 
service connection for PTSD.  In a December 1990 rating 
decision, the RO denied the claim on the basis that a VA 
examination showed the veteran to have a generalized anxiety 
disorder but not PTSD.  The veteran was informed of this 
decision by an RO letter dated in January 1991.

In October 1991, the veteran submitted an application for 
service connection for "nerve problems" and for "stress 
and post [trauma] problems."  In November 1991, the RO sent 
the veteran a letter asking him what he meant by "nerve 
problems."  In December 1991, the veteran replied that by 
nerve problems he meant anxiety problems since his exposure 
to radiation in 1957.  The record corroborates that the 
veteran participated in nuclear testing during service.  

December 1991 correspondence from the veteran requests 
"information on my recent claim for a nerve problem," and 
states that "I have had anxiety problems since my exposure 
to radiation in 1957."

On February 27, 1992, the veteran submitted an application to 
reopen the claim for service connection for PTSD.  He 
described this as "my formal claim."  This claim was 
granted in October 1992, effective February 27, 1992.  In a 
January 1993 RO rating decision, a temporary total rating of 
100 percent was assigned effective February 27, 1992, and a 
30 percent rating was assigned effective April 1, 1992.

In May 1993, the veteran submitted a notice of disagreement 
with the assignment of a 30 percent rating for PTSD, 
effective April 1, 1992.  After a long process of development 
and readjudication, in a March 1995 RO rating decision, the 
RO assigned a temporary total (100 percent) rating for PTSD, 
effective February 27, 1992; a 30 percent rating effective 
April 1, 1992; another temporary 100 percent rating effective 
May 24, 1993; and a schedular 100 percent rating effective 
July 1, 1993.  

The veteran submitted a notice of disagreement in April 1995 
and a VA Form 9 in June 1995, claiming entitlement to an 
effective date of August 1990 for a 100 percent rating for 
his service-connected PTSD.
  
In December 1995, the RO denied a claim of clear and 
unmistakable error (CUE) in the rating decision assigning an 
effective date of February 27, 1992, for service connection 
for PTSD.  The RO additionally denied a aim for an effective 
date earlier than July 1, 1993, for the assignment of a 
rating of 100 percent for PTSD.

The veteran did not submit a notice of disagreement with the 
December 1995 RO determination finding no CUE in the 
assignment of an effective date of February 27, 1992, for 
service connection for PTSD.  However, he had perfected an 
appeal on the issue of entitlement to an effective date of 
1990 for a 100 percent rating for PTSD.

In November 1996, the Board of Veterans' Appeals denied the 
claim for an earlier effective date for a schedular rating of 
100 percent for PTSD, on the basis that a 100 percent rating 
was not warranted prior to July 1, 1993.  The Board noted in 
the introduction of its November 1996 decision that the 
veteran had not timely appealed the RO determination finding 
no CUE in the assignment of ratings of less than 100 percent 
for PTSD.  In February 1997, the Board denied a motion for 
reconsideration of its November 1996 decision.

Also in February 1997, pursuant to a referral from the Board, 
the RO denied an application to reopen a claim for an earlier 
effective date for the assignment of a 100 percent evaluation 
for service connected Post Traumatic Stress Disorder on the 
basis that "[n]ew and material evidence adequate to reopen 
the claim for has not been submitted."  The RO notified the 
veteran of this decision in a letter to him dated in March 
1997.

The RO received the veteran's current application to reopen 
his claim for an earlier  effective date for the grant of 
service connection for PTSD in March 2002; the veteran 
submitted evidence and correspondence contending he had 
submitted new and material evidence on the issue.  The 
evidence received in connection with the current application 
to reopen the claim includes records of the Social Security 
Administration and a February 1995 VA examination report, 
both of which were already associated with the claims file; 
an August 1982 statement of the veteran's attorney at the 
time, which was already associated with the claims file; and 
the January 2002 written treatment record of a VA treating 
clinician noting that the veteran felt he should be receiving 
back-pay form VA form 1982 or 1985, and stating that "[i]t 
does appear that he did suffer from PTSD back in 1982 which 
may or may not have been widely recognized at that time."       

At his July 2002 RO hearing, the veteran contended that that 
he was entitled to an effective date dating back to 1982 for 
service connection for PTSD "because I sliced my wrists I 
was just a mess as far as my mental PTSD was, and I had no 
medication.  I was drinking...."  He further expressed 
frustration that he had sought help from VA in the 1980s, but 
the veteran was in his view unsuccessful in receiving the 
help that he needed.  Neither he nor his representative 
offered any further explanation as to why he felt an 
effective date for the grant of service connection for PTSD 
retroactive to 1982 was warranted.

This case was the subject of a February 2005 Order of the 
Court of Appeals for Veterans Claims (Court), granting a 
Joint Motion for Remand of the parties dated in February 
2005, and vacating the Board's December 2003 decision in this 
matter.  In that Order, the Court, by granting the Joint 
Motion for Remand, directed the Board to explain with 
adequate reasons and bases why what Joint Motion 
characterized as an October 1991 application for service 
connection for PTSD should not be construed as a notice of 
disagreement with the RO's December 1990 decision denying 
service connection for PTSD.  This was the sole basis of the 
Joint Motion for Remand.

Law and Regulations

Notices of Disagreements and Finality

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156. 

A notice of disagreement is defined as a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. 
§ 20.201 (2004); Gallegos v. Principi, 283 F.3d 1309 (Fed. 
Cir. 2002).  While special wording is not required, the 
notice of disagreement (NOD) must be in terms that can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  See Gallegos, supra.  
Thus, under 38 C.F.R. § 20.201, a valid NOD must contain 
"terms that can be reasonably construed as disagreement with 
that determination and a desire for appellate review."  
38 C.F.R. § 20.201 (2004); Gallegos, 283 F.3d 1309, 1314.  In 
determining whether a writing can be reasonably construed as 
expressing dissatisfaction with a decision, attention should 
not only be directed at the actual wording, but also the 
context in which the communication was written.  See Stokes 
v. Derwinski, 1 Vet. App. 201, 203 (1991).

New and Material Evidence

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  

The provisions of 38 C.F.R. § 3.156 were recently changed, 
but only for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2004)).  

38 C.F.R. § 3.156(a) (2001) (as effective for claims filed 
prior to August 29, 2001) provides as follows: 

New and material evidence means evidence not 
previously submitted to agency decisionmakers 
which bears directly and substantially upon 
the specific matter under consideration, 
which is neither cumulative nor redundant, 
and which by itself or in connection with 
evidence previously assembled is so 
significant that it must be considered in 
order to fairly decide the merits of the 
claim.

38 C.F.R. § 3.156(a) (2004) (as effective for claims filed on 
or after August 29, 2001) provides as follows:  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.

Because the current application to reopen the claim for an 
earlier effective date for service connection for PTSD was 
received in March 2002, the regulation as revised effective 
August 29, 2001, applies in the present case.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2004)); VAOPGCPREC 3-2000.   

Earlier Effective Dates 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  38 C.F.R. § 3.400(q)(1)(ii) 
provides that the effective date upon receipt of new and 
material evidence after a final disallowance will be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  

For cases where a veteran seeks to reopen a claim for 
entitlement to an earlier effective date under 38 C.F.R. § 
3.156, the United States Court of Appeals for Veterans Claims 
(Court) has held that under existing laws and regulations, 
even assuming the presence of new and material evidence, 
reopening of a claim for entitlement to an earlier effective 
date can not result in the actual assignment of an earlier 
effective date, because an award granted on a reopened claim 
may not be made effective prior to the date of the reopened 
claim.  See 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400(q)(1)(ii) (2004); Leonard v. Principi, 17 Vet. App. 447 
(2004); Lapier v. Brown, 5 Vet. App. 215 (1993).

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
order for a claim of CUE to be valid, there must have been an 
error in the prior adjudication of the claim; either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  Further, the error 
must be "undebatable" and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made, and a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Id.  Simply to claim CUE on 
the basis that the previous adjudication improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of CUE, nor can broad-brush allegations of 
"failure to follow the regulations" or "failure to give due 
process," or any other general, non-specific claim of "error" 
meet the restrictive definition of CUE.  Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).  

Analysis

The Board finds that an October 1991 application for service 
connection for nerve problems, and stress and post-trauma 
problems, cannot reasonably be construed as a notice of 
disagreement with a December 1990 RO rating decision denying 
service connection for PTSD (of which the veteran was 
informed by letter in January 1991).  The application 
contains no mention of the December 1990 rating decision or 
the January 1991 RO letter.  The veteran erroneously 
neglected to check the box of the application indicating that 
he had previously filed a claim for disability compensation 
or pension benefits (box 9B); if the veteran did not even 
properly acknowledge prior applications for compensation 
benefits when requested to do so in the October 1991 
application, it is difficult to conceive how the application 
could be construed as a notice of disagreement with any 
adjudication denying such benefits.  The application contains 
no mention or intimation of a prior denial of a claim for 
service connection for PTSD or any psychiatric disorder.  In 
short, there is no aspect of this document that could 
reasonably be construed as an expression of disagreement with 
the RO's December 1990 rating decision.  To construe a notice 
of disagreement from the mere fact that an application for 
service connection for a psychiatric disability was received 
approximately 9 months after the denial of a claim for 
service connection for PTSD, and with such application 
containing a lack of acknowledgement of prior adjudications, 
in the context of the mere fact that there are laws and 
regulations stating that a notice of disagreement with a 
decision must be received within one year of such a decision, 
would in the Board's view be legal error, improperly ignoring 
the content requirements for a notice of disagreement, in 
direct contradiction to the regulations and case law by which 
the Board is bound.   See 38 C.F.R. § 20.201 (2004); Gallegos 
v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  Nor is there 
any other document of record that might be construed as a 
timely disagreement with the December 1990 RO rating decision 
denying service connection for PTSD.  December 1991 
correspondence from the veteran requests "information on my 
recent claim for a nerve problem," and states that "I have 
had anxiety problems since my exposure to radiation in 
1957."  While arguably a request for "information on my 
recent claim for a nerve problem" can be construed as 
referring to PTSD, when considered in the context of the 
veteran's earlier claim, there is no mention of VA's prior 
adjudications or denials of claims for service connection for 
PTSD or other psychiatric disabilities.  Because a notice of 
disagreement was not received within one year of the December 
1990 RO rating decision, that decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).     

The veteran did not submit a notice of disagreement with the 
effective date of the award of service connection for PTSD 
within one year of November 1992 notification of an October 
1992 RO rating decision granting service connection for PTSD 
and assigning an effective date of February 27, 1992.  
Therefore, the October 1992 RO determination that established 
an effective date of February 27, 1992, for service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002). 

Likewise, the unappealed December 1995 RO determination (of 
which the veteran received notice by RO letter in December 
1995) denying an earlier effective date for service 
connection for PTSD is final, since a timely notice of 
disagreement with that determination was not received.  38 
U.S.C.A. § 7105 (West 2002). 

With exceptions clearly not applicable in this case (such as, 
for example, the effective date applied in a claim for 
service connection denied but then reopened and granted based 
on the receipt of new service department records, see 38 
C.F.R. § 3.156(c)), the effective date for a claim reopened 
based on the receipt of new and material evidence is the date 
of the application to reopen.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  In the present case, the date of the 
application to reopen is March 2002.  Thus, an effective date 
earlier than February 27, 1992, is not possible based on the 
March 2002 application to reopen the claim for an effective 
date earlier than February 27, 1992, for service connection 
for PTSD, since the date of the claim to reopen, March 2002, 
is subsequent to the effective date already assigned.  See 38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(q)(1)(ii) 
(2004); Lapier v. Brown, 5 Vet. App. 215 (1993); Leonard v. 
Principi, 17 Vet. App. 447 (2004).

The case law dictating the proper analysis and the outcome in 
this appeal is on-point, unequivocal, and binding.  
Specifically, in cases where an appellant seeks to reopen a 
claim for entitlement to an earlier effective date under 38 
C.F.R. § 3.156, the United States Court of Appeals for 
Veterans Claims (Court), in Lapier v. Brown, 5 Vet. App. 215 
(1993), and Leonard v. Principi, 17 Vet. App. 447 (2004), has 
held that, even assuming the presence of new and material 
evidence, reopening of a claim for entitlement to an earlier 
effective date can not result in the actual assignment of an 
earlier effective date, because an award granted on a 
reopened claim may not be made effective prior to the date of 
the reopened claim.  See 38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(q)(1)(ii) (2004).  The rulings in Lapier 
and Leonard are controlling and dispositive in the instant 
case, absent a determination of clear and unmistakable error 
in a prior rating decision denying service connection for 
PTSD or psychiatric disability, or of clear and unmistakable 
error in the October 1992 RO rating decision assigning the 
effective date for the grant of service connection for PTSD.  
See 38 C.F.R. § 3.105(a).  The Board has carefully examined 
all evidence of record in the context of the veteran's 
contentions and can find no basis upon which to raise, refer, 
or adjudicate a current claim of clear and unmistakable error 
in the present case.  In the present appeal, the veteran has 
made no claim or allegation of clear and unmistakable error, 
or in the nature of or resembling a claim of clear and 
unmistakable error, in the now-final October 1992 RO rating 
decision assigning an effective date of February 27, 1992, 
for service connection for PTSD, or in any prior or 
subsequent rating decision denying service connection for 
PTSD or psychiatric disability or pertaining to assignment of 
an effective date of February 27, 1992, for service 
connection for PTSD.  As for the stringent requirements of 
pleading clear and unmistakable error in a prior RO rating 
decision, the veteran and his representative are referred to 
38 C.F.R. § 3.105(a), set forth and discussed in the Law and 
Regulations section of this decision.

In view of the foregoing analysis, the Board finds that the 
veteran's claim lacks legal merit and must be denied.  
Sabonis, supra.


ORDER

An effective date prior to February 27, 1992, for the grant 
of service connection for PTSD is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


